Decision of this court, handed down April 23, 1959 (8 A D 2d 668), dismissing the appeal by default, and any order which may have been entered thereon, are vacated and set aside and the appeal reinstated. Motion to dismiss appeal granted, without costs, unless appellant perfects appeal, files note of issue, files and serves record and brief on or before May 19, 1959 and is ready for argument at the June Term of this court, in which event the motion is denied. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.